EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric P. Vandenburg, Reg. # 73,725, on 01/31/2022.

Pursuant to MPEP 606.01, the title had been changed to read:
-- Determining Configuration Parameters to Provide Recommendations for Optimizing Workloads--

This listing of claims will replace all prior versions of claims:
1. 	(Currently Amended) A system comprising:
one or more processors; and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
host a workload using a virtual computing resource that is provisioned on hardware resources of a service provider network;
receive, via a user account associated with the workload, at an optimization service in the service provider network, a request for installing a software agent for more precise [[a]] recommendation beyond recommending a VM instance type to optimize an application stack of the workload, the application stack comprising programs that implement at least a portion of the workload; 
in response to receiving the request for the recommendation, the optimization service performs the following:
deploy the software agent to the virtual computing resource that is hosting the workload on behalf of the user account to collect configuration data of the application stack of the workload; 
receive, from the software agent, the configuration data that specifies configuration parameters of the application stack of the workload; 
receive, from a data store, utilization data indicating an amount of the hardware resources utilized to host the workload; 
map, based on the utilization data, the workload to a workload category from a group of predefined workload categories; 
identify optimized configuration parameters for application stacks of workloads associated with the workload category, wherein a configuration of the application stack is optimized when configured according to the optimized configuration parameters; Lee &Hayes2 of 23AM2-2688US 
Serial No. 16/367,768determine a difference between a configuration parameter, of the configuration parameters, and an optimized configuration parameter of the optimized configuration parameters; 

provide, to the user account, recommendation data indicating the modification to the configuration parameter of the application stack to optimize the application stack;
receive, from the user account, a second request to implement the modification to the configuration parameter of the application stack; and
modify the configuration parameter of the application stack based on the modification.

2.	(Previously Presented) The system of claim 1, wherein the workload category is associated with a resource-utilization model indicating hardware resource utilization for additional workloads that are included in the workload category, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to determine the modification to the configuration parameter based on the resource-utilization model.

3.	(Original) The system of claim 1, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:

determine an additional modification to an OS configuration parameter of the OS configuration parameters to optimize the OS of the virtual computing resource; and
provide, to the user account, additional recommendation data indicating the additional modification to the OS configuration parameter to optimize the OS.

4.	(Canceled)

5.	(Currently Amended) A computer-implemented method comprising:
hosting a workload using a virtual computing resource instance that is provisioned on hardware resources of a service provider network;

receiving, via a user account associated with the workload, at an optimization service in the service provider network, a request for installing a software agent for more precise recommendation beyond recommending a VM instance type to optimize an application stack of the workload, the application stack comprising programs that implement at least a portion of the workload; 
in response to receiving the request for the recommendation, the optimization service performs the following:
deploying the software agent to the virtual computing resource that is hosting the workload on behalf of the user account to collect configuration data of the application stack of the workload; 
receiving, from the software agent, the configuration data that specifies configuration parameters of the application stack of the workload; 
receiving, from a data store, utilization data indicating an amount of the hardware resources utilized to host the workload;
mapping, based on the utilization data, the workload to a workload category from a group of predefined workload categories;
identifying [[an]] optimized configuration parameters for application stacks of workloads associated with the workload category, wherein a configuration of the application stack is optimized when configured according to the optimized configuration parameters;
determining a difference between [[the]] a configuration parameter of the configuration parameters and [[the]] an optimized configuration parameter of the optimized configuration parameters;
determining, based at least in part on the difference, a modification to make to the configuration parameter of the application stack that optimizes 
providing, to [[a]] the user account of the application stack that optimizes the ; 
receiving, from the user account, a request to implement the modification to the configuration parameter of the application stack; and
modifying the configuration parameter of the application stack based at least in part on the modification.

6.	(Canceled)
 
7.	(Currently Amended) The computer-implemented method of claim 5, further comprising providing the user account with an indication that the service provider network includes [[an]] the optimization service to optimize performance of workloads, the optimization service utilizing [[a]] the software agent that executes on virtual computing resources that support the workloads.

8.	(Canceled)

9.	(Canceled)

10.	(Original) The computer-implemented method of claim 5, wherein the virtual computing resource comprises a first virtual computing resource hosting a first workload on behalf of the user account, further comprising:

modifying, based at least in part on the modification, a second configuration parameter of at least one of a second application stack of the second workload or a second operating system of the second virtual computing resource;
receiving a health metric indicating performance of the second workload subsequent to the modification; and 
determining, based at least in part on the health metric, that the modification made to the second configuration parameter improved performance of hosting the second workload.

11.	(Canceled) 

12.	(Original) The computer-implemented method of claim 5, wherein the hardware resources comprise first hardware resources, further comprising:
receiving, from the user account, an indication that the workload is being migrated from being supported by second computing resources included in a computing resource network remote from the service provider network; and
providing the user account with an interface configured to receive the configuration data,
wherein receiving the configuration data includes receiving, via the interface, the configuration data.

13.	(Original) The computer-implemented method of claim 5, wherein:
the virtual computing resource is configured to utilize a predefined amount of memory of the hardware resources of the service provider network; and
the configuration parameter indicates a portion of the predefined amount of memory that is utilized to support the workload.

14.	(Currently Amended) A system comprising:
one or more processors; and
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
host a workload using a virtual computing resource that is provisioned on hardware resources of a service provider network, the workload being associated with a user account of the service provider network;

receive, via the user account, at an optimization service in the service provider network, a request for installing a software agent for more precise recommendation beyond recommending a VM instance type to optimize an application stack of the workload, the application stack comprising programs that implement at least a portion of the workload; 
in response to receiving the request for the recommendation, the optimization service performs the following:
deploy the software agent to the virtual computing resource that is hosting the workload on behalf of the user account to collect configuration data of the application stack of the workload; 
receive, from the software agent, the configuration data that specifies configuration parameters of the application stack of the workload; 
receive, from a data store, utilization data indicating an amount of the hardware resources utilized to host the workload;
map, based on the utilization data, the workload to a workload category from a group of predefined workload categories;
identify [[an]] optimized configuration parameters for application stacks of workloads associated with the workload category, wherein a configuration of the application stack is optimized when configured according to the optimized configuration parameters;
determine a difference between [[the]] a configuration parameter of the configuration parameters and [[the]] an optimized configuration parameter of the optimized configuration parameters;
determine, based at least in part on the difference, a modification to the configuration parameter that optimizes 

provide, to the user account associated with the workload, recommendation data indicating the modification to the configuration parameter that optimizes the application stack of the workload; 
receive, from the user account, a request to implement the modification to the configuration parameter of the application stack; and
modify the configuration parameter of the application stack based at least in part on the modification.

15.	(Canceled)

16.	(Canceled)

17.	(Currently Amended) The system of claim [[16]] 14, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
provide the user account with an indication that the service provider network includes [[an]] the optimization service to optimize performance of workloads, the optimization service utilizing [[a]] the software agent that executes on virtual computing resources that support the workloads; and
receive, via the user account, a request for the optimization service to optimize the 

18.	(Original) The system of claim 14, wherein:

the configuration parameter indicates a portion of the predefined amount of memory that is utilized to support the workload.

19.	(Canceled)

20.	(Original) The system of claim 14, wherein the hardware resources comprise first hardware resources, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
receive, from the user account, an indication that the workload is being migrated from being supported by second computing resources included in a computing resource network remote from the service provider network; and
provide the user account with an interface configured to receive the configuration data,
wherein receiving the configuration data includes receiving, via the interface, the configuration data.

21.	(Previously Presented) The system of claim 1, wherein the configuration data includes at least one of:
first configuration data associated with a process running on the virtual computing resource;

	third configuration data associated with a number of permitted concurrent file handles; or
	fourth configuration data associated with a buffer size associated with the application stack.

22.	(Previously Presented) The computer-implemented method of claim 5, further comprising:
	identifying first optimized configuration parameters that are optimal for configuring a first application stack associated with a first workload category of the group of predefined workload categories;
	mapping the first optimized configuration parameters to the first workload category;
	identifying second optimized configuration parameters that are optimal for configuring a second application stack associated with a second workload category of the group of predefined workload categories; and
	mapping the second optimized configuration parameters to the second workload category, the second optimized configuration parameters being different than the first optimized configuration parameters,
wherein:
the workload category to which the workload is mapped is the first workload category; and



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/Z.X./Examiner, Art Unit 2195